



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

--------------------------------------------------------------------------------



SECOND AMENDMENT TO THE TECHNOLOGY
LICENSE, DEVELOPMENT, RESEARCH AND COLLABORATION AGREEMENT




This Second Amendment (the “Second Amendment”) to the Technology License,
Development, Research and Collaboration Agreement entered into as of June 21,
2010 (as amended by that certain First Amendment dated as of November 23, 2011
(the “First Amendment”), the “Agreement”) is entered into as of July 30, 2012
(the “Second Amendment Date”) by and between:


AMYRIS, Inc., a Delaware corporation, having its place of business at 5885
Hollis Street, Suite 100, Emeryville, California 94608 (“AMYRIS”),


and


TOTAL Gas & Power USA SAS, a company existing and organized under the French
laws having its head office located at Tour Coupole, 2 place Jean Millier, 92810
Courbevoie, France (“TOTAL”).


AMYRIS and TOTAL are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”


RECITALS


WHEREAS, on June 21, 2010, AMYRIS and TOTAL Gas & Power USA Biotech, Inc.
entered into the Agreement to define the general terms and conditions under
which the Parties can establish development projects related to the research,
development, production and commercialization of certain products;


WHEREAS, TOTAL Gas & Power USA Biotech, Inc., assigned the Agreement to TOTAL as
set forth in that certain letter dated January 11, 2011;


WHEREAS, AMYRIS and TOTAL entered into the First Amendment, certain JV
Principles and the Cover Letter as of November 23, 2011;


WHEREAS, the Parties have entered into that certain Master Agreement dated of
even date herewith (the “Master Agreement”) (along with that certain Stock
Purchase Agreement and Notes (each as defined in the Master Agreement)),
pursuant to which the Parties have agreed upon certain terms in order to conduct
an exclusive strategic partnership (as described therein) for the research,
development, production and commercialization of JV Products (as defined below),
including possibly through the formation of a joint venture (such joint venture
as is established pursuant to the Master Agreement, the “JV Company”);


WHEREAS, the Parties desire to conduct the above mentioned research and
development activities under the terms of the Agreement (as amended by this
Second Amendment), and they desire to amend the Agreement to describe and
address specific provisions pertaining to such activities;


WHEREAS, this Second Amendment supersedes the First Amendment with respect to
the matters set forth herein, and sets forth the terms on which the Parties
will, as contemplated by the

1

--------------------------------------------------------------------------------




Agreement, cooperate in the development, production and commercialization of the
JV Products; and
 
NOW THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, the Parties, intending to be legally bound, agree to the
following provisions and to amend the Agreement, as follows:


1.
New Definitions. The Parties hereby agree to add the following defined terms to
Section 1:



“AMYRIS Farnesene IP” means all Inventions owned or Controlled by AMYRIS or its
Affiliates (other than a Third Party acquirer of AMYRIS) necessary or, solely in
the case of Farnesene Production IP included therein, useful (x) to develop
and/or optimize the processes of making farnesene from the Commercial Farnesene
Strain, purifying it from the fermentation broth and converting farnesene into
farnesane and/or (y) to Make and Sell JV Products; provided that if there is a
Jet Go Decision, then AMYRIS Farnesene IP shall thereafter be limited to (a)
those Inventions that are necessary or, solely in the case of Farnesene
Production IP included therein, useful (i) to develop and/or optimize the
processes of making farnesene from the Commercial Farnesene Strain and purifying
it from the fermentation broth and converting farnesene into farnesane and/or
(ii) to Make and Sell JV Products, and (b) any such Inventions first developed
or Controlled by AMYRIS or its Affiliates after the date of the Jet Go Decision
shall be included in the AMYRIS Farnesene IP only if the JV Company (or TOTAL in
the case of a TOTAL Buy-Out) agrees to pay a commercially reasonable royalty (to
be determined with regard to such Inventions following its development with
regard thereto). For clarity, AMYRIS Farnesene IP includes without limitation,
AMYRIS Technology, AMYRIS Collaboration IP, AMYRIS Hydrogenation IP,
AMYRIS-Owned Improvement Scope IP and AMYRIS' interest in Jointly-Owned
Improvement Scope IP and Jointly Owned Collaboration IP. The Parties have agreed
in writing on a list of the patents and patent applications Controlled by AMYRIS
as of the Second Amendment Date that are included within AMYRIS Farnesene IP
(the “Patent List”).


“AMYRIS Hydrogenation IP” means any AMYRIS Background IP and AMYRIS
Non-Collaboration IP in each case that is Controlled by AMYRIS or its Affiliates
(other than a Third Party acquirer of AMYRIS, Inc.) and is necessary in order to
hydrogenate farnesene into farnesane.


“AMYRIS Farnesene Included IP” means any (i) AMYRIS Background IP and any AMYRIS
Non-Collaboration IP, in each case that is Controlled by AMYRIS or its
Affiliates as of the Second Amendment Date, and (ii) AMYRIS Non-Collaboration IP
developed after the Second Amendment Date (other than by a Third Party acquirer
of AMYRIS, Inc.), in each case that (x) encompass general means of practicing
synthetic biology or (y) are necessary or useful for the R&D Activities
contemplated in connection with the Biofene Development Project.


“Biofene Development Project” means the project and activities described in the
Biofene Development Project Plan.



2

--------------------------------------------------------------------------------




“Biofene Development Project Plan” means the written Development Project Plan
agreed by the Parties for the research, development, and scale-up production
activities to be conducted pursuant to this Second Amendment.


“Biofene Development Project Scope” means the following collective feedstock,
host cell, metabolic pathway, Compound and Product:
(a)    feedstock consisting of one or both: (i) simple sugars (e.g.,
monosaccharides and disaccharides such as glucose, sucrose) or glycerol; or (ii)
simple sugars or oligosaccharides or any of their derivatives obtained by
transformation of any of the following biomasses: (A) amylase and amylopectin;
(B) cellulose; (C) inuline; (D) lignocellulose; and (E) hemicellulose;
(b)    a Strain as the host cell;
(c)    Mevalonate Pathway or DXP Pathway as the pathway;
(d)    an isoprenoid compound as the Compound; and
(e)    Diesel Product or Jet Product, as the case may be, as the Product;
provided, however, that Diesel Products and Jet Products other than Farnesane
Diesel Products and Farnesane Jet Products are included in the Biofene
Development Project Scope solely for the purpose of the exclusivity afforded
under the Agreement with respect to the Biofene Development Project Scope and,
if there is an Improvement Scope for the Biofene Development Project, the
Improvement Scope, and do not constitute Products for any other purposes unless
and until the Parties agree in writing.


For clarity, in order for activities to be within the Biofene Development
Project Scope, all of the elements described therein (feedstock, host cell,
pathway, Compound, and Product) must be as described above. If any of such
elements differs, then the activities are considered outside of the Biofene
Development Project Scope.


“Commercial Farnesene Strain” means a Commercial Strain designed for the
production of farnesene.


“Diesel Product” shall mean one or more fermentation produced isoprenoid(s) that
may or may not be hydrogenated or hydroprocessed, which when blended with
petroleum diesel, meet the ASTM D975 specification, the EN590 European standard
or the equivalent of either such standard, in each case, for use as a diesel
fuel.


“Farnesane Diesel Product” means a Diesel Product that is farnesane, wherein the
isoprenoid is farnesene.


“Farnesane Jet Product” means a Jet Product that is farnesane, wherein the
isoprenoid is farnesene.


“Farnesene Production IP” means any and all (a) AMYRIS Farnesene Included IP and
(b) Collaboration IP and (c) Improvement Scope IP, in each case that is
necessary or useful to (i) produce farnesene from fermentation of a Farnesene
Strain or (ii) purify such farnesene from the fermentation medium to
hydrogenation grade.


“Farnesene Strain” means any Strain that produces farnesene.


“Field” means diesel fuel and/or jet fuel applications; provided in the case of
a Jet Go Decision, the Field shall thereafter not include diesel fuel
applications.



3

--------------------------------------------------------------------------------




“Go Decision” shall have the meaning set forth in Section 2.2(b) of the Master
Agreement.


“Jet Go Decision” shall have the meaning set forth in Section 2.2(b) of the
Master Agreement.


“Jet Product” shall mean one or more fermentation produced isoprenoid(s) that
may or may not be hydrogenated or hydroprocessed, which when blended with
petroleum-derived jet fuel, meet the ASTM D 1655 specification or the equivalent
of such standard for use as a jet fuel.


“JV Product” means (i) farnesene for use in Diesel Product or Jet Product, (ii)
Farnesane Diesel Product, or (iii) Farnesane Jet Product.


“Manufacture” means make and have made (including practicing and using for the
foregoing purposes).


“Master Agreement” has the meaning defined in the recitals of this Second
Amendment.


“No-Go Decision” shall have the meaning set forth in Section 2.2(a) of the
Master Agreement.


“TOTAL Buy-Out” shall mean TOTAL's purchase of AMYRIS' interest in the potential
JV Company (prior to its formation) pursuant to Section 3.3 of the Master
Agreement.


Capitalized terms used in this Agreement that are not defined in this Second
Amendment shall have the meaning set forth in the Agreement or the Master
Agreement, as applicable.


2.
Designation of JV Products as Products and Large Market Products. The Parties
hereby agree that (a) pursuant to Section 2.1 of the Agreement, on and after the
Second Amendment Date, each Farnesane Diesel Product and Farnesane Jet Product
shall be considered a Product, notwithstanding the exclusion of
farnesene-derived diesel as a Specific Product from the definition of Products,
and (b) each Farnesane Diesel Product and Farnesane Jet Product is deemed a
Large Market Product and the procedures set forth in Section 2.2(d) of the
Agreement with regard to designating Products as Large Market Products are
deemed satisfied with regard to the JV Products. For clarity, notwithstanding
that farnesene is a JV Product, it is not a Product for the purposes of the
Agreement. However, farnesene is a Lead Compound for the Biofene Development
Project and may become a Product for the purposes of the Agreement if and when
the Parties agree in writing.



3.
Biofene Development Project



A.
Scope. The Parties hereby agree that (a) pursuant to Section 2.2 of the
Agreement, as of the Second Amendment Date, the Biofene Development Project is
deemed to be approved by the Management Committee in accordance with the terms
of the Agreement, (b) the Improvement Scope for the Biofene Development Project
shall not be any broader than the Biofene Development Project Scope, (c) any and
all Inventions developed by or on behalf of either Party that constitute
Improvement Scope IP for the Biofene Development Project, which Inventions
relate to the production of farnesene from fermentation of a Farnesene Strain
and purification of such farnesene from


4

--------------------------------------------------------------------------------




fermentation medium, shall be deemed to be Main IP (and not Improvement Scope IP
and accordingly the last sentence of Section 2.3 shall not apply), and (d) TOTAL
may not exercise the TOTAL R&D Option with respect to Farnesane Diesel Product
or the Farnesane Jet Product.


B.
Term. The Biofene Development Project shall continue unless and until the
earliest to occur of (i) the Parties agree to terminate the Biofene Development
Project by mutual written agreement, (ii) the achievement of the final milestone
for the Biofene Development Project, as determined by the Management Committee,
or (iii) July 31, 2016 unless otherwise determined by the Management Committee
and in no event later than March 1, 2017 (the earlier of clause (ii) or (iii),
“Project Completion Date”) or (iv) TOTAL's exercise of a No-Go Decision under
the Master Agreement as to both JV Products.



4.
Governance. The governance of the Biofene Development Project shall be as
follows and in the event of any inconsistency with the terms of Section 2.5 of
the Agreement, the following terms shall govern the Biofene Development Project:



A.
Decision Making. Decision-making with regard to the Biofene Development Project
shall be made by the Management Committee, subject to the terms of this Second
Amendment. The Joint Steering Committee shall have no role or responsibilities
in the Biofene Development Project and any responsibilities assigned to the
Joint Steering Committee shall be reassigned to the Management Committee for
such project. All decisions of the Management Committee shall be by majority
vote. In the event of a disagreement at the Management Committee, such dispute
shall be referred to the CEO of AMYRIS and the Senior Vice President, Business
and Operations, of TOTAL or his/her designee for resolution within ten Business
Days and they shall resolve such dispute.



B.
Management Committee Responsibilities. With regard to the Biofene Development
Project, the general role of the Management Committee with respect to the
Biofene Development Project shall be to oversee progress of and manage, as
described in Exhibit A, the Biofene Development Project with disputes resolved
as described in Section A. The Management Committee shall have authority over
Biofene Development Project objectives, content and activities as described on
Exhibit A hereto.



C.
Access to Information AMYRIS shall provide TOTAL with information relating to
Biofene Development Project as specified on Exhibit D hereto.



D.
AMYRIS Responsibilities. AMYRIS shall have, on a daily basis, operational
responsibility for the execution of the specific activities undertaken within
the Biofene Development Project, consistent with the Biofene Development Project
Plan, subject to the oversight and direction of the Management Committee as
specified in Section 4.B above.



5.
Use of Collaboration IP. If there is a No-Go Decision or if the Biofene
Development Project otherwise terminates by mutual agreement of the Parties, the
restrictions set forth in Section 2.2(d) of the Agreement regarding use of
Collaboration IP in a project competing with the Biofene Development Project
having farnesene as the Lead Compound and Farnesane Diesel Product or Farnesane
Jet Product as the Product shall not apply to AMYRIS with


5

--------------------------------------------------------------------------------




respect to any Collaboration IP developed under the Biofene Development Project.
If there is a Jet-Go Decision, then the restrictions in Section 2.2(d) regarding
use of Collaboration IP in a project competing with the Biofene Development
Project shall continue to apply to AMYRIS with respect to farnesene as the Lead
Compound and Farnesane Jet Product as the Product.


6.
Funding.



A.
Funding of the Biofene Development Project. In lieu of the application of
Sections 2.7(a), (b), (c), (e) and (f) of the Agreement, the Parties hereby
agree that the Biofene Development Project shall be funded solely under the
Master Agreement, except as provided in Section 17 below. The Parties agree that
as of the Second Amendment Date, except as otherwise expressly provided in this
Second Amendment, the Master Agreement, Stock Purchase Agreement (as defined in
the Master Agreement) and Notes (as defined in the Master Agreement), neither
Party shall have any obligation to pay for or reimburse the other Party for any
R&D Costs incurred with respect to the Biofene Development Project.



B.
Prior R&D Costs related to the Renewable Diesel Program and the Biojet
Development Program; Collaboration IP. The aggregate amount of US$63.3 million
paid by TOTAL for R&D Costs for the Biojet Development Program and the Renewable
Diesel Program (as defined in the First Amendment) were paid for R&D Activities.
Such prior payments are not refundable to TOTAL, except in the case of the
payments under the Renewable Diesel Program as expressly provided in the Notes.
Certain Inventions and related intellectual property were developed in
connection with such R&D Activities prior to the date of this Second Amendment,
and for clarity all such Inventions and related intellectual property shall be
treated as Collaboration IP under the Agreement.



C.
Section 2.7 of Agreement. The Parties understand and agree that the funding
described in Section 6.A above is in lieu of any other payments for the future
conduct of any R&D Activities under the Agreement under the Biofene Development
Project (unless otherwise agreed by the Parties in the future), and as of the
Second Amendment Date no further amounts are due or shall be due from TOTAL
under Section 2.7(c) of the Agreement for any R&D Activities or R&D Costs for
the Biofene Development Project or any other project (but for clarity Section
2.7(a) would govern any future projects under the Agreement other than the
Biofene Development Project).



7.
Exclusivity.



A.
Notwithstanding the provisions of Section 2.8(a) of the Agreement, the one-year
period described in the first sentence of Section 2.8(a) shall not apply where
farnesene is the Lead Compound and Farnesane Diesel Product or Farnesane Jet
Product is the Product within the Biofene Development Project Scope.



B.
The Parties agree that the following activities may be conducted during the term
of the Biofene Development Project as described below, and for clarity agree
that the limitations of Section 2.3 of the Agreement shall not apply to such
activities:



1.
Permitted Activities. AMYRIS or TOTAL, as the case may be, may, itself or with
Third Parties, conduct the activities listed below, and such activities shall
not be


6

--------------------------------------------------------------------------------




treated as part of the Biofene Development Project: (i) hydrogenation of
farnesene into farnesane for use in diesel fuels or jet fuels; (ii)
certification of farnesane for use in diesel fuels, and (iii) certification of
farnesane for use in jet fuels.


2.
Non-Collaboration IP. With respect to activities conducted independently by one
or both Parties under Section 7.B.1 above, any Invention(s) made or otherwise
developed by a Party(ies) in connection with such activities shall solely owned
by such Party (or in the case of joint Inventions, jointly), and all such
Invention(s) shall be Non-Collaboration IP.



3.
Diesel Certification Activities. To avoid unnecessary duplication of any
activities conducted independently by the Parties with respect to Section
7.B.1(ii) above, the Parties agree to coordinate their activities relating to
certification (per ASTM or EN or other applicable standards) of Farnesane Diesel
Product. Each Party shall be responsible for its own costs incurred in
connection with such activities. Any documentation and intellectual property
made or otherwise generated in connection with activities conducted in order to
certify the Farnesane Diesel Product (“Diesel Certification Materials”) shall be
solely owned by the Party developing such documentation and intellectual
property. If the JV Company (or any of its Affiliates or sublicensees) uses the
Diesel Certification Materials to sell the Farnesane Diesel Product as
certified, then the JV Company shall be obligated to repay to TOTAL and/or
AMYRIS all documented amounts expended by such Parties in the creation of the
applicable Diesel Certification Materials generated after the Second Amendment
Date; provided however, for activities conducted by AMYRIS Brazil in furtherance
of its business in Brazil, no reimbursement shall apply if the Brazil Business
has been purchased by the JV Company.



4.
Jet Certification Activities. The Parties intend to jointly conduct the
activities relating to certification (per ASTM or DefSTAN) of Farnesane Jet
Product. TOTAL shall be responsible for leading such activities and shall
coordinate with AMYRIS to ensure that work being conducted by AMYRIS in Brazil
is not duplicated. Each Party shall bear the costs of the participation of its
own personnel and consultants in such activities. Any documentation and
intellectual property generated by either Party in connection with activities
conducted in order to certify the Farnesane Jet Product (the “Jet Certification
Materials”) may be used, without charge (a) by AMYRIS to support its business
development initiatives in Brazil, (b) by TOTAL. If the JV Company uses the Jet
Certification Materials to sell Farnesane Jet Product as certified, then the JV
Company shall be obligated to repay to TOTAL and/or AMYRIS all documented
amounts expended by such Party in generating the applicable Jet Certification
Materials generated after the Second Amendment Date; provided however, for
activities conducted by AMYRIS Brazil in furtherance of its business in Brazil,
no reimbursement shall apply if the Brazil Business has been purchased by the JV
Company.



5.
Recovery and Purification Activities. With regard to process development to
recover and purify farnesene from fermentation broth for jet fuel applications,
if the Management Committee approves independent development of such process
development by TOTAL, TOTAL may conduct these activities at its expense, but
such activities shall be considered conducted within the Biofene Development
Project and the Agreement. If the JV Company uses any Collaboration IP


7

--------------------------------------------------------------------------------




generated in connection with such activities by TOTAL to Manufacture the JV
Products on a commercial basis, then the JV Company shall be obligated to repay
to TOTAL all documented amounts expended by TOTAL or its Affiliates in
generating the applicable Collaboration IP. To the extent that AMYRIS resource
constraints may prevent timely development of such recovery and purification
processes, which would delay of the joint jet certification activities, then the
Management Committee will endeavor to approve affirmatively the pursuit of this
activity by TOTAL or an appropriate Third Party.


C.
Additional Licenses. AMYRIS hereby grants to TOTAL a non-exclusive, royalty-free
license under the AMYRIS Farnesene IP (1) to conduct the activities permitted
under Section 7.B.1(i) of this Second Amendment; and (2) to conduct the
activities permitted under Section 7.B.1(ii) and (iii) of this Second Amendment,
in each case (1) and (2) in accordance with the Agreement. For clarity, such
license does not cover activities conducted after termination of the Biofene
Development Project unless otherwise agreed by the Parties in writing.



8.
Material Transfer. To facilitate the conduct of the permitted activities set
forth in Section 7 of this Second Amendment, AMYRIS shall sell to TOTAL, at
AMYRIS' actual manufacturing cost, such quantities of farnesene, farnesane and
other farnesene derivatives as TOTAL may reasonably request during the term of
the Biofene Development Project under an MTA that is substantially similar to
the MTA template agreed by the Parties.



9.
Additional Licenses to AMYRIS and JV.



A.
Hydrogenation Patent Rights. With respect to any patent rights filed on results
generated in the development activities conducted by TOTAL pursuant to Section
7.B.1(i) of this Second Amendment, if requested by AMYRIS, TOTAL will grant to
AMYRIS a non-exclusive, sublicenseable, royalty-bearing license, under patents
resulting from TOTAL hydrogenation activities with farnesene and/or farnesene
derivatives provided by AMYRIS, to the extent such patents  would enable AMYRIS
to practice AMYRIS Farnesene IP that AMYRIS otherwise could not practice due to
the claims of the TOTAL patents to Make and Sell (i) in the Excluded Markets,
products derived from farnesene, or (ii) products other than those that compete
with products commercialized by TOTAL or its Affiliates, on a country by country
basis. In the event that AMYRIS wishes to obtain a license for any such
products, it may notify TOTAL of the proposed products and jurisdictions for
which it wishes to obtain a license, and in such case, the Parties shall
promptly consult regarding TOTAL's plans and activities with respect to such
products and jurisdictions. If there is a disagreement regarding whether the
products compete with those products commercialized by TOTAL or its Affiliates,
as described in clause (ii), the senior executives shall as soon as possible
meet and attempt in good faith to resolve the disagreement. If they are unable
to reach agreement on the behalf of the Parties such disagreement shall be
resolved by arbitration. With respect to any published patent applications or
patents filed on results generated in the development activities conducted by
TOTAL pursuant to Section 7.B.1(i) of this Second Amendment if requested by the
JV Company, TOTAL will grant to the JV Company an exclusive, worldwide,
royalty-bearing (at a commercially reasonable rate) license, under published
patent applications and patents resulting from TOTAL hydrogenation activities
with farnesene and/or farnesene derivatives provided by AMYRIS conducted
pursuant to Section 7 above, to develop


8

--------------------------------------------------------------------------------




and/or optimize the process of making farnesene from the Commercial Farnesene
Strain and purifying and converting farnesene into farnesane, and to Make and
Sell JV Products. The foregoing license shall, with TOTAL's further written
consent, which shall not be unreasonably withheld, be sublicenseable to Third
Party toll manufacturers.


B.
Certification. With respect to any intellectual property rights arising out of
the certification activities conducted by TOTAL pursuant to Section 7.B.1(ii) or
(iii) of this Second Amendment, if requested by the JV Company, TOTAL will grant
to the JV Company an exclusive, worldwide, sublicensable, royalty-free license,
subject to reimbursement for the documented amounts described in Section 7.B.4
of this Second Amendment, under such intellectual property rights necessary to
use the Jet Certification Materials and Diesel Materials, in each case as
certified, as described in Section 7.B.1 of this Second Amendment and to Make
and Sell Farnesane Diesel Product or Farnesane Jet Product, in each case as
certified. With respect to any intellectual property rights arising out of the
certification activities conducted by AMYRIS pursuant to Section 7.B.1(ii) or
(iii) of this Second Amendment, if requested by the JV Company or by TOTAL (in
the case of a TOTAL Buy-Out), AMYRIS will grant to the JV Company or to TOTAL
(in the case of a TOTAL Buy-Out), an exclusive, worldwide, sublicensable,
royalty-free license, subject to reimbursement for the documented amounts
described in Section 7.B.1 of this Second Amendment under such intellectual
property rights to use the Jet Certification Materials and Diesel Materials as
described in Section 7.B.1 of this Second Amendment and to Make and Sell
Farnesane Diesel Product or Farnesane Jet Product.



C.
Implementation of License Rights. For any license described in this Section 9,
if the JV Company, TOTAL (in the case of a TOTAL Buy-Out) or AMYRIS, as
applicable, provides notice that it wishes to obtain a license as described
therein, the licensor and the licensee shall promptly negotiate in good faith
royalty and other terms, which shall reflect market conditions for the licensed
intellectual property rights.



10.
TOTAL Go/No-Go Decisions.



A.
No-Go Decisions. In the event that under the Master Agreement, TOTAL exercises
No-Go Decision (including a Final No-Go Decision) for both JV Products, then
concurrently (i) the Biofene Development Project shall terminate (if not already
completed); and (ii) the Farnesane Diesel Product and the Farnesane Jet Product
shall cease to be Products (and farnesene shall cease to be a Lead Compound for
the Biofene Development Project) for the purposes of the Agreement.



B.
Jet Go Decision. In the case of a Jet Go Decision, the Farnesane Diesel Product
shall then cease to be a Product for the purposes of the Agreement and shall
cease to be a JV Product, but the Farnesane Jet Product shall continue to be a
Product and a JV Product. In such case the Field thereafter shall no longer
include diesel fuels.



11.
AMYRIS Included IP; JV Licenses.



A.
AMYRIS Farnesene Included IP and AMYRIS Hydrogenation IP as listed in Exhibit A
shall be considered in the AMYRIS Included IP pursuant to Section 6.1(c) of the
Agreement (without the need for the procedures set forth therein) solely for the


9

--------------------------------------------------------------------------------




Biofene Development Project for all purposes under the Agreement, except as
otherwise provided in this Second Amendment. Any other Background IP or
Non-Collaboration IP that is Controlled by AMYRIS or its Affiliates may be
introduced as AMYRIS Included IP as per the Agreement.


B.
Notwithstanding the scope of the licenses to be granted to the JV Company
pursuant to the Agreement, including Section 6.6(a) of the Agreement, if there
is a Go Decision with respect to the applicable JV Product by the deadline
specified in the Master Agreement or a Jet Go Decision, in lieu of such
licenses, each Party shall grant to the JV Company (or in the case of a TOTAL
Buy-Out, AMYRIS shall grant TOTAL) for the JV Products the licenses as set forth
on Exhibit B (the “License Terms”). Unless otherwise agreed in writing, the
definitive license agreement entered into by either Party and the JV Company
shall not contain any terms inconsistent with the License Terms applicable to
such Party or any material obligations in addition to those set forth in the
License Terms as applied to such Party on the JV Company.



C.
Except in the case of a No-Go Decision prior to March 31, 2013, to provide
certainty that the licenses decribed in Exhibit B above are available to the JV
Company, no later than March 31, 2013,  each Party shall grant certain licenses
on certain terms agreed by the Parties.  The Parties agree that the grant of
such license from AMYRIS is a material factor in TOTAL's determination regarding
whether to make a Go Decision.



D.
If there is a TOTAL Buy-Out, the licenses to be granted to the JV Company by
AMYRIS shall be granted, pursuant to the License Terms, to any such entity(ies)
as may be designated by TOTAL, in lieu of being granted to the anticipated JV
Company.



12.
AMYRIS Agreements with Third Parties.



A.
AMYRIS has informed TOTAL that AMYRIS has received the following two grants from
the U.S. government: (i) Scale-Up and Mobilization of Renewable Diesel &
Chemical Production from Common Intermediate Using US-Based Fermentable Sugar
Feedstocks (IBR Cooperative Agreement), Award No. DE-EE0002869 (the “IBR Grant”)
and (ii) Biocatalyst Development for the National Advanced Biofuels Consortium
(NABC) Subcontract ZFT-0-40623-01 (the “NABC Grant”). AMYRIS has further
informed TOTAL that none of the subject matter disclosed by the patents and
patent applications listed on the Patent List was funded by either the IBR Grant
or the NABC Grant, and TOTAL is relying on such representation in entering into
this Second Amendment.



B.
TOTAL acknowledges that it is possible that after the Second Amendment, AMYRIS
may file one or more patent applications comprising Farnesene Production IP,
which patent applications disclose inventions generated under either the IBR
Grant or the NABC Grant, thereby subjecting such patent applications and any
resulting patents and their use to certain restrictions and obligations to the
United States government. TOTAL acknowledges that the rights of AMYRIS, TOTAL
and their respective Affiliates', and the rights of the JV Company with regard
to the applicable patent applications and patents will be subject to any rights
of the U.S. government or any other relevant government entity arising as a
result of such grants (including march-in rights) and will be subject to any
restrictions on such exploitation. In such case, the


10

--------------------------------------------------------------------------------




Management Committee shall agree on how to mitigate or eliminate any adverse
impact on the Parties and/or the JV Company.


C. Before entering into any grant or contract that may provide any government or
non-for profit entity any rights (e.g., rights provided to the U.S. Government
under 35 U.S. 200 et seq. or any similar provisions of foreign law) to any
patent application or patents resulting from work done in connection with such
grant or contract that might be useful in connection with the conduct of the
Biofene Development Project or to Manufacture farnesene to make JV Products or
to Make and Sell JV Products, AMYRIS shall notify the Management Committee,
which shall agree on how to mitigate or eliminate any adverse impact on the
Parties and/or the JV Company.


13.
Limitation of Rights to Use Farnesene Production IP from Licenses. The Parties
hereby agree that, notwithstanding the terms of the Agreement, (a) the licenses
granted or to be granted to TOTAL in Section 6.3(b) of the Agreement will
exclude the right for TOTAL to use Farnesene Production IP for further
optimization of a Commercial Farnesene Strain other than by means of random
mutagenesis, (b) the licenses in Section 6.2(c) and 6.3(a) of Agreement shall
not apply to any JV Product, and (c) the licenses in Sections 6.3(d) and (e) of
the Agreement will not include the right of TOTAL to use Farnesene Production IP
for the production of farnesene from fermentation of a Farnesene Strain and
subsequent purification of farnesene to hydrogenation grade (but for clarity,
this clause (c) is not intended to limit the licenses granted to TOTAL in
Section 7.C of this Second Amendment or as may arise under the TOTAL Buy-Out or
Article 4 of the Master Agreement or are otherwise agreed by the Parties in
writing).



The foregoing limitation shall not limit or deprive TOTAL of any rights granted
to TOTAL prior to execution of the First Amendment, or that may be granted to
TOTAL under the Agreement with respect to (a) any Collaboration IP not made in
connection with the Biofene Development Project Plan, or (b) with respect to any
Product other than a JV Product.


14.
Terms Relating to JV Activities. In view of the agreement of the Parties to the
terms of this Second Amendment and the Master Agreement, Sections 3.1, 3.2
(other than 3.2(a), (c) and (e)) and 3.3 of the Agreement shall not apply to the
JV Products.



15.
Representation and Warranty. The following representation and warranty, to be
effective as of the Second Amendment Date, is added to Section 8.2 of the
Agreement:



AMYRIS represents and warrants as of the Second Amendment Date that to its
knowledge there are no pending or issued patent rights of any Third Party that
foreclose practice of any AMYRIS Farnesene IP for the following purposes: (i) to
Make farnesene using the Mevalonate Pathway, or (ii) to Make and Sell the JV
Products. In particular, but without limitation, AMYRIS represents and warrants
that Arkion has granted to AMYRIS exclusive worldwide licenses, with the right
to grant and authorize sublicenses, to make, have made, use offer for sale and
sell any JV Product(s) in the Field, and that the rights retained by Arkion do
not permit it or any third party to make, have made, use offer for sale or sell
any JV Product(s) for use in the Field.


16.
Exception to AMYRIS Representations, Warranties and Covenants in Section 8.2(q).
The Parties hereby agree that by exception to Section 8.2(q) of the Agreement,
Farnesene Strains may be disclosed to any Third Party during the Term by AMYRIS,
provided that such


11

--------------------------------------------------------------------------------




disclosure is (a) under conditions of confidentiality and restrictive use to
protect their proprietary nature and commercial value and (b) solely in
furtherance of AMYRIS' business for products other than JV Products (or the
applicable JV Product(s) if rights to such JV Product(s) reverts to AMYRIS
(e.g., in the case of a No-Go decision)).


17.
Seconded Employees. Exhibit C shall apply with regard to Seconded Employees for
the Biofene Development Project. In particular, but without limitation, the
Parties have agreed preliminarily on [*] positions that will be filled by
Seconded Employees. The Parties shall negotiate in good faith within ninety (90)
days after the Second Amendment Date any amendments to the Secondment Agreement
that are required in order to be consistent with the principles in such Exhibit.



18.
Prior R&D Activities Relating to Diesel and Jet.



A.
Existing Biojet Program. The Biojet Development Project approved by the
Management Committee on March 4, 2011 shall be suspended as of September 30,
2012 (i.e., no additional work shall be conducted unless and until authorized by
the Parties in writing or the Management Committee). During the period from the
Second Amendment Date and September 30, 2012, the R&D Activities conducted in
the Biojet Development Program shall be focused on preparing a report and a
patentability assessment of Inventions generated (as described in Exhibit E),
for the Joint Steering Committee and Management Committee to decide on the
additional R&D activities to take prior to suspension of the Biojet Development
Project and for clarity, any filing of patent applications with respect to such
Inventions shall be governed by Section 6.8 of the Agreement. For clarity, any
Inventions made in connection with the Biojet Development Project shall be
Collaboration IP.

B.
First Amendment. The First Amendment is superseded by this Second Amendment and
as of the Second Amendment Date shall have no force or effect. For clarity, as
to those terms defined in both the First Amendment and this Second Amendment,
the definition provided in this Second Amendment shall apply. For further
clarity, the intent of the Parties is and was that, notwithstanding the terms of
Section 8 of the First Amendment, sections (a) and (c) of such Section 8 were
not triggered and that the Renewable Diesel Development Project Plan (as defined
in the First Amendment) was in effect through the Second Amendment Date (and the
intellectual property provisions of the Agreement apply to R&D Activities in
connection therewith).



19.
Construction. The principles set forth in Section 13.12 of the Agreement shall
apply to this Second Amendment. References to Sections are references to
sections of the Agreement except as otherwise expressly provided.



20.
Amendment Effective Date; Incorporation of Terms; Continuing Effect. This Second
Amendment shall be deemed effective for all purposes as of the Second Amendment
Date. The amendment to the Agreement set forth in this Second Amendment shall be
deemed to be incorporated in, and made a part of, the Agreement, and the
Agreement and this Second Amendment shall be read, taken and construed as one
and the same agreement. Except as otherwise expressly amended by this Second
Amendment, the Agreement shall remain in full force and effect in accordance
with its terms and conditions, except the First Amendment shall no longer have
any force and effect.





[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



12

--------------------------------------------------------------------------------




21.
Entire Agreement. The Master Agreement and the Agreement (including this Second
Amendment) contain the entire agreement between TOTAL and AMYRIS with respect to
the subject matter hereof and supersedes any and all prior agreements and
understandings, oral and written, with respect to such matters. In any conflict
between this Second Amendment and the other terms of the Agreement, this Second
Amendment shall control.




13

--------------------------------------------------------------------------------




THIS SECOND AMENDMENT IS EXECUTED BY THE AUTHORIZED REPRESENTATIVES OF THE
PARTIES AS OF THE DATE FIRST WRITTEN ABOVE.






AMYRIS, Inc.    TOTAL Gas & Power USA SAS


By: /s/ John Melo        By: /s/ Bernard Clément    
Name:        Name: Bernard Clément
Title:        Title: Authorized Signatory

14

--------------------------------------------------------------------------------






Exhibit A
Management Committee and Technology Committee Responsibilities


Introduction: description of the elements contained in the Biofene Development
Project
The Biofene Development Project is composed of Taskforces, and each Taskforce is
composed of projects.
AMYRIS and TOTAL initially agree on a Program Description, which includes 1) a
coarse description of the Biofene Development Project over [*] and 2) a more
detailed description of the Taskforces within the Biofene Development Project
within a [*] rolling window:
The Biofene Development Project description for its entire duration includes the
following items
[*]
Description of each Taskforce over the coming year includes the following items
•Technical performance milestones and KPIs (including specific to Taskforce)


[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.




















































1



--------------------------------------------------------------------------------




•Roadmap of the projects to achieve such technical performances (objectives,
broad base description of the intended activities, end project milestone,
overall timing, sequence and dependency of the projects)
•Resource distribution between the projects
After the initial agreement on the elements constituting the Biofene Development
Project as described above, changes are managed yearly and quarterly by the
Management Committee as described in the governance section below.


Management Committee
Role
o    The Management Committee's (MC) main role is to monitor progress of Biofene
Development Project and manage the Biofene Development Project down to the
Taskforce level.
o    The MC initially agrees on a Program Description (see above), which
includes 1) a coarse description of the Biofene Development Project over [*] and
2) a more detailed description of the Taskforces within the Biofene Development
Project within a [*] rolling window. After that initial agreement, changes are
managed yearly and quarterly as follows:
•Yearly basis
o    Review the progress against Biofene Development Project KPIs with
particular focus on TaskforcesAssess the achievement of Biofene Development
Project milestones
o    Approve any proposed change of Biofene Development Project for the
remaining duration of the program
o    Approve Taskforces' content for the next year
•Quarterly basis
o    Review the progress against Taskforces KPIs
o    Approve any proposed significant change (including shift of resources
across Taskforces higher than [*] or outside of R&D, project creation,
termination, change of end project milestone) to Taskforces
o    If exceptionally required in between quarters:
o    Program Directors can request to shift of resources across Taskforces
higher than [*], create, terminate projects or change end project milestone
within a Taskforce to the Management Committee members who have to respond
within [*] (if no response then default is approval)


[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.




2



--------------------------------------------------------------------------------




Decision process
•In case of tie vote:
o    AMYRIS and TOTAL write independently the issue and their proposed solutions
at the end of the MC meeting and send it to the CEO of AMYRIS and the Senior
Vice President, Business and Operations of TOTAL or his/her designee for
resolution within one week and they shall resolve such dispute by choosing one
of the proposals.
Process
•Quarterly review and management process happening in December, March, June,
September
•Preparation / Pre-reads
o    MC to define an agenda and to request pre-reads two weeks in advance
o    Pre-reads content jointly defined and approved by the MC
-    Quarterly report : progress to plan prepared by each Taskforce
-    Selected in-depth technology topics
-    Specific questions / challenges to be addressed by the SAB
•Meeting
o    Technology review - [*] / MC members, Biofene Development Project members
as requested
o    MC meeting - [*] / MC members


Technology Committee (TC)
The Technology Committee (TC) is composed of a Collaboration Advisory Board
(CAB) and a Scientific Advisory Board (SAB)
Role of the CAB
§    Advisory role
§    to provide general comments on content, progress and direction of the
BioFene Development Project
Composition of the CAB
§    Board members of Amyris designated by Amyris from time to time


[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


3



--------------------------------------------------------------------------------




[*]
Role of the SAB
§    to propose solutions to technology challenges identified in the pre-reads
§    to answer questions asked in the pre-reads
Composition of SAB
§    MC members
§    [*] external experts nominated by AMYRIS
§    [*] external experts nominated by TOTAL
Pre-reads (preparation of quarterly review and management meetings)
§    MC to send an agenda to TC two weeks in advance
§    MC to send pre-reads two weeks in advance
§    In-depth pre-reads content jointly defined and approved by the MC
o    Quarterly report : progress to plan prepared by each Taskforce
o    Selected in-depth technology topics
o    Specific questions / challenges to be addressed by the SAB
TC meetings Frequency
§    Quarterly review and management process happens in December, March, June,
September
§    Pre-read reports sent to TC every quarter
§    In-person TC meetings every quarter
§    Kick-off meeting TC in Q3 2012
Governance - Quarterly review and management process
1.    Preparation and distribution of pre-reads and meeting agenda to SAB
members (two weeks before face-to-face meetings)
2.    [*] - Technology review - [*] / MC members
3.    [*] - Technology review - [*] / TC (external reviewers will have to be
present at least every 6 months)


[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


4



--------------------------------------------------------------------------------




4.    [*] - CAB meeting - [*] / CAB members - dedicated to scientific topics of
the BioFene program (part of the session can be dedicated to joint
R&D/Manufacturing topics that would require to invite the appropriate
correspondents)
o    Presentation of progress up-to-date
o    Forum to discuss specific scientific topics (opportunity to invite external
reviewers), management topics, budget/resources
o    Plan for next quarters
5.    [*] - MC meeting - [*] / MC members
§    Quarterly review and management process happens in December, March, June,
September
Note: the MC will have the option to revise such TC process to optimize its
effectiveness.


[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


































































5



--------------------------------------------------------------------------------




EXHIBIT B
JV License Terms




License Grants from Amyris


Definitions:
The defined terms used in this key term sheet shall have the meanings set forth
in the Agreement (including without limitation the Second Amendment) and the
Master Agreement.



License Grant:
Amyris (and/or its applicable Affiliates) shall grant to the JV Company the
following perpetual, license, which license shall be irrevocable except as
follows: Amyris may terminate the license only [*]. In the case of a dispute as
to whether [*] has occurred, termination would be suspended until the resolution
of the dispute and the license would terminate only if the arbitrator
responsible for resolving such dispute determines that [*] has occurred and [*].
[*] Amyris may seek all remedies, available at law or in equity for any other
such breaches, including such damages that it can prove it has suffered or will
suffer, but not speculative or punitive damages.



The license would be a non-exclusive, royalty-free license under the Amyris
Farnesene IP to develop and/or optimize the process of making farnesene from the
Commercial Farnesene Strain and to purify and convert farnesene into farnesane
and an exclusive, royalty-free license under the Amyris Farnesene IP to Make and
Sell JV Products for use in the Field, in each case within the Territory, but
Amyris retains (i) the right to conduct activities within the Improvement Scope
as permitted under the Agreement and the conduct of the Biofene Development
Project and (ii) the co-exclusive rights to sell JV Products in Brazil, subject
to
    


[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.






































1



--------------------------------------------------------------------------------




Section 4.1(b) of the Master Agreement, unless and until the Brazil Business is
contributed to the JV Company in accordance with the Master Agreement. [*]


For clarity, Amyris retains the right to Make and Sell products for use outside
the Field, including the right to Manufacture farnesene for use in such other
products.
The licenses granted to the JV Company shall allow it to conduct licensed
activities with the JV Products solely for use in the Field.
The JV Company will covenant that it and its Affiliates and, if Total is a
sublicensee of the JV Company, Total, shall not exercise the license outside the
Field and will not knowingly sell JV Products to customers for use outside the
Field and shall bind its other sublicensees to a written provision requiring
compliance with the same principle and shall use [*] efforts to enforce such
provision. With regard to such provision, the JV Company shall afford third
party beneficiary rights to Amyris analogous to the third party beneficiary
rights described in the sublicense section below.


For clarity, within the permitted uses under the licenses, there shall be no
volume or production limits on the foregoing licenses, and the licenses may be
practiced by the JV Company and its sublicensees anywhere in the Territory.


The non-financial terms of License shall be no less favorable to the JV Company
than licenses that Amyris and its Affiliates grant to other partners for the
Manufacture of farnesene and/or farnesane.


The terms of the license shall include at least the following: [*]




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.








































2



--------------------------------------------------------------------------------




[*]


All licenses granted to the JV Company shall remain in effect regardless of the
equity ownership of the JV Company, and [*].


Sublicense Rights:
The JV Company shall have the right to grant sublicenses, through multiple
tiers, of the licenses granted to the JV Company; provided, however, with
respect to the Manufacture of farnesene, the JV Company may only grant
sublicenses for Manufacture of farnesene solely for sale to the JV Company and
its other sublicensees to Make and Sell Products.



Each sublicensee shall be subject to a written sublicense agreement with the JV
Company that contains [*].




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.






































































3



--------------------------------------------------------------------------------




Amyris would be a third party beneficiary with a right to enforce a material
uncured breach of any of the provisions described in the preceding paragraph of
any such sublicense agreement, to the extent that such a sublicensee breach
relates to activities conducted with farnesene made by a Commercial Strain and
the JV Company fails to act reasonably and as expeditiously as possible under
the circumstances to address any such breach (provided that such failure to act
expeditiously is not the result of any action or inaction on the part of
Amyris). For the avoidance of doubt, the proviso at the end of the previous
sentence shall not be deemed to limit any rights of the members of the board of
directors of the JV Company to act in the best interests of Amyris in making any
determination as a director. Amyris shall have analogous rights in the case of
manufacturing subcontractors of the JV Company or its Affiliates or sublicensees
if they have access to the Commercial Farnesene Strain.
        
Technology Transfer:
To facilitate the practice of the licenses granted to the JV Company, subject to
reasonable confidentiality terms, use restrictions and material transfer
provisions consistent with the aforesaid license and sublicense rights, at JV
Company's expense, the following shall apply:



Amyris shall deliver to the JV Company Farnesene Strains, agreed specifications
therefor and unpatented know-how (in electronic and hard copy format) within the
Amyris Farnesene IP, including without limitation, any Amyris Farnesene IP
constituting processes and protocols relating to the production of Amyris
Farnesene. At least [*] during the term of the license, at the JV Company's
expense, Amyris shall deliver to the JV Company any know-how within the Amyris
Farnesene IP (in electronic and hard copy format) that was developed by, or
otherwise came within the Control of, Amyris since the last disclosure to the JV
Company, and provide to the JV Company a written description of any know-how
sufficient to allow the JV Company to determine whether it wishes additional
information regarding such know-how, and in such case, Amyris shall deliver to
the JV Company any such additional requested know-how and other materials or
information within the Amyris Farnesene IP.


At the JV Company's request and expense, to facilitate the practice of the
licenses granted to the JV Company, Amyris




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


























4



--------------------------------------------------------------------------------




shall provide to the JV Company (or its designated sublicensee) training and
on-site support (by persons directly involved in the development, use, scale-up
and/or operation of the Amyris Farnesene IP to implement the practice of the
Amyris Farnesene IP and achieve steady state production of farnesene and/or
farnesane).


For clarity, the information disclosed in any such information transfer shall
only be used pursuant to the license above.


IP Ownership and Patent Prosecution:


The JV Company shall be bound by the IP ownership and patent prosecution
provisions of the Agreement (as amended) and shall cooperate to effect such
provisions. The JV Company shall cause its Affiliates and, if Total or any of
its Affiliates is a subcontractor or sublicensee, Total or such Affiliate, to
agree to, and shall use [*] means to require its other sublicensees and
subcontractors to agree to, IP ownership provisions that assign to the JV
Company ownership rights sufficient to allow the JV Company to grant to Amyris
and Total, respectively, any ownership interest to which they would be entitled
under the Collaboration Agreement had the IP been developed by the JV Company
itself rather than by such other person or entity. With regard to the
prosecution of patents for intellectual property developed by or on behalf of
the JV Company and governed by the Collaboration Agreement and the prosecution
of patents for such intellectual property, the JV Company, Amyris and Total
shall enter into a reasonable common interest agreement, with the consent to the
terms thereof not to be unreasonably withheld. Following execution of the common
interest agreement, the JV Company shall have the right to participate fully in
Patent Committee discussions regarding the prosecution and/or maintenance of
such intellectual property. Any intellectual property developed by a JV Company
Affiliate or sublicensee or any of their respective subcontractors shall be
considered developed on behalf of the JV Company for purposes of this provision.
Any intellectual property for which ownership is allocated to Amyris and/or
Total under the Agreement shall be owned as set forth in the Agreement, subject
to the licenses granted to the JV Company. Any intellectual property that is not
allocated to Amyris and/or Total under the Agreement and developed by or on
behalf of




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


























5



--------------------------------------------------------------------------------




the JV Company shall be owned solely by the JV Company (or its designee).


To allow the JV Company to be aware of the scope of the rights licensed to it,
provided that the common interest agreement has been executed, Amyris shall
provide the JV Company with periodic updates regarding Inventions (including
intellectual property) generated in connection with the Biofene Development
Project or that specifically relate to JV Products, decisions to file (or not
file) patent applications with respect to such Inventions and the status of such
any intellectual property filed with respect to Inventions.


Patent Enforcement:
The JV Company shall be bound by the patent enforcement and defense provisions
in the Agreement (as amended) and shall cooperate to effect such provisions;
provided, however, that notwithstanding the Agreement, the following shall
apply:



Amyris would have the first right (but not the obligation) to enforce any issued
patent claiming the use of the JV Products in the Field, including without
limitation (a) US patent No. [*] and/or US Patent No. [*] (and any foreign
equivalents) or (b) any issued Patent(s) within the Collaboration IP developed
by the JV Company, in each case against any Third Party infringement that would
adversely affect the business of the JV Company relating to JV Products in the
Field. At the request of Amyris or the JV Company, the JV Company and Amyris
shall discuss means to cease any such infringement. If Amyris fails to commence
a proceeding to cease any such infringement within [*] of becoming aware of such
an infringement, the JV Company shall have the right to commence and control
proceedings to cease any such infringement. In any such enforcement proceeding,
the JV Company (or its assignee or sublicensee) or Amyris, as the case may be,
shall join in any such proceeding, at the enforcing party's request and expense,
or if required by applicable law. In such a case, Amyris and the JV Company
shall seek to develop a litigation strategy that will [*]. For any intellectual
property owned by the JV Company, the JV Company shall have the sole right to
enforce and defend such intellectual property.




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
































6



--------------------------------------------------------------------------------




Other Terms:    The license agreements will include other customary terms, such
as confidentiality, indemnification and dispute resolution.


During the term of the License, Amyris agrees not to commercialize, or grant a
third party rights to commercialize, any isoprenoid or isoprenoid-derived
compound for a Diesel Product or Jet Product.


Definitions


As per the Agreement, including the Second Amendment.


Options and License Grants from Total


Total shall be obligated to grant only the following licenses to the JV Company:
 
1.
The license described in Section 9.A [hydrogenation] of the Second Amendment.



2.
The license described in Section 9.B [certification] of the Second Amendment.



3.
Under Total's and its Affiliates' interest in any Collaboration IP jointly owned
by the Parties under the Agreement generated under (1) the Biofene Development
Project or (2) the Renewable Diesel Product under the First Amendment, Total and
its Affiliates will grant an exclusive, worldwide, [*], license to the JV
Company on terms analogous to those required to be granted by Amyris to the JV
Company as described above in this Exhibit (but for clarity, the non-compete
applicable to Amyris described above shall not apply).



[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


















































7



--------------------------------------------------------------------------------




Exhibit C
Secondment Principles


Preliminary agreement on [*] potential secondees [*] and [*] alliance manager
[*]
Main principles:
These [*] positions correspond to acknowledged needs of both Parties to ensure
the success of the Biofene Development Project and are deemed to be filled by
certain current TOTAL Secondees and additional TOTAL employees when TOTAL is
ready to propose candidates for such positions. Except for the alliance manager,
the preferred way to fill this position is through secondment. In some cases
(related to process development activities), there might be an interim period
for which TOTAL and AMYRIS will agree to have TOTAL process scientist/engineer
not located in AMYRIS performing some operational missions within AMYRIS, as an
integrated member of the team.
As additional needs may arise, further positions to be filled by TOTAL will be
discussed on a case by case basis.
List of pre-agreed positions to be filled by TOTAL (subject to modification by
agreement within the Management Committee):
Transverse
§    [*] Alliance Manager
§    [*] Project Management Officer


Biofene Development Project
§    [*] Deputy Director
§    [*] Process coordinator between R&D, process engineering and manufacturing
who will also lead alternate recovery project
§    [*] Project leader on recovery/purification process (probably for jet)
§    [*] Project leader on alternative hosts
§    [*] Scientists in computational/knowledge management positions (hypothesis
database, genotype mining)
§    [*] Scientists in HTS assay development related to 2nd Gen
§    [*] Chemical engineer for pilot plant operations


[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.






1



--------------------------------------------------------------------------------




§    [*] Fermentation scientist/engineer (at the lab or pilot - to be defined)
§    [*] Scientists in 2nd generation strain development (hypothesis design and
testing, lead consolidation, HTS or evolution)


Exploratory team
The Parties agree to form the Exploratory team, as per Section 2.5 of the
Collaboration Agreement, that will focus on exploratory activities outside of
Biofene Development Project such as development of platform capabilities,
synthetic biology tools, new hosts and new pathways; for clarity such would will
be R&D Activities led under the Collaboration Agreement but not as part of the
Biofene Development Project
§    [*] scientists


Payment of these [*] positions
§    As these [*] positions will be filled over a period of time, AMYRIS and
TOTAL agree to share the corresponding costs (calculated based on the FTEs and
TOTAL FTE rate) as follows:
o    AMYRIS will pay [*]
o    TOTAL will pay [*]
§    Process to track Secondees time and bill AMYRIS
o    Alliance manager to monitor and report to both AMYRIS and TOTAL time of
Secondees (both AMYRIS- and TOTAL-paid Secondees) on a monthly basis
o    For AMYRIS-paid Secondees, TOTAL to bill AMYRIS monthly with actual costs
corresponding to the Biofene Development Project (no billing of costs
corresponding to activities performed by Secondees under their TOTAL time) 15
days after the end of the month, AMYRIS to make payment within 30 days of
billing to TOTAL


TOTAL FTE Rate:
§    TOTAL FTE Rate will remain the on-going rate of [*] for the period from
August 1, 2012 to December 31, 2012
§    TOTAL FTE Rate will be revised according to the principles of the
Collaboration Agreement / Secondment Agreement (at cost) to be implemented in
January 1, 2013


[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.




2



--------------------------------------------------------------------------------




Status of TOTAL secondees is as per the Collaboration Agreement, including:
§    TOTAL and AMYRIS jointly agree on the job description of the TOTAL
Secondees
§    Once in position within AMYRIS organization, they are managed by AMYRIS
§    TOTAL can request that they spend up to [*] of their time for TOTAL and
TOTAL will pay for such time


Status of the alliance manager is specific, and notably includes:
§    Reporting to TOTAL
§    Operating fully within AMYRIS organization
§    Responsible for administrative issues related to Secondees


Additional TOTAL personnel at AMYRIS
§    Additional positions at AMYRIS to be filled by TOTAL to be discussed on a
case by case basis within the scope of the Biofene Development Project, or as
per the Agreement
§    There may be special cases (specific skills or complementary activities) in
which TOTAL offers to fund pending approval by the MC


Mechanics to track Secondees time and bill AMYRIS
§    TOTAL Alliance Manager to monitor and report to both AMYRIS and TOTAL time
of Secondees (both AMYRIS and TOTAL-paid Secondees) on a monthly basis
§    For AMYRIS paid Secondees, TOTAL to bill AMYRIS monthly with actual costs
(no billing of costs corresponding to activities performed by Secondees under
their TOTAL time) 15 days after the end of the month, AMYRIS to make payment
within 30 days of billing to TOTAL.


Job descriptions of management / coordination positions:
Project Management Officer


[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.












3



--------------------------------------------------------------------------------




[*]
R&D, process engineering and manufacturing Coordinator
[*]


[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.






















































































4



--------------------------------------------------------------------------------




[*]
Deputy Director Program Management
[*]


[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.






















































































5



--------------------------------------------------------------------------------




[*]
Detailed List of duties will be further defined; below is a tentative list to be
refined
Weekly biofene compilation and reporting
- compile weekly Biofene dashboard
- maintain Biofene resource allocations in Resource DB
- compile weekly summary of Biofene resource usage
- personnel changes


[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.






































































6



--------------------------------------------------------------------------------




- tank usage
- bioAnalytics experiments in queue and in progress
- KM requests in queue or in progress
- HTS usage
- ASE usage
- curate Biofene documentation trees & program management docs
- including minutes for key meetings
- manage process change tracking/notification system for Biofene operations
- manage all project documentation and quarterly planning process
- assemble and coordinate the schedule (meetings, reminders, facilitation)
- coordinate global travel schedules with CEOs, TOTAL, AMYRIS folks
- update project plan templates
- compile and distribute draft plans in quarterly planning cycles
- prepare resource request/change summaries for BSC & MC
- prepare summary of proposed portfolio changes for BSC & MC review
- finalize all project plans once approved
- confirm all resourcing changes with ProLers and Line managers
- manage XT reporting requests
- fulfill regular and ad hoc reporting requests for program & resource data
- develop templates
- compile summaries
- integrate program director & R&D President edits
- manage TOTAL reporting requests
- fulfill regular and ad hoc reporting requests
- develop templates
- aggregate information, write well structured reports
- integrate program director & R&D President edits




7



--------------------------------------------------------------------------------




- integrate TOTAL editorial feedback
- provide proofing and formatting/presentation support
- for Board of Director update presentations
- quarterly project presentations (improve uniformity of format/content/length)
- manage project close-out documentation & recognition
Quality Control and SOP
- interface with and apply tools developed by quality department
- maintain SOP documentation
- maintain process change documentation


TOTAL Alliance Manager
The job of the TOTAL Alliance Manager is to facilitate the success of the
AMYRIS-TOTAL Biofene collaboration. It is a combination of management,
leadership and support talents in which learning to deal with the different
temperaments of people, and the unique routines, guidelines, and system of
AMYRIS are critical to success. A deep understanding of the strategic vision of
both companies is essential.


Duties of Alliance Manager
•Responsibility for coordination of all communication between AMYRIS and TOTAL,
including the establishment of systems and methods for keeping TOTAL apprised of
progress on the technical and business aspects of the Collaboration.
•Responsible for preparing a semi-annual report on the “state of the
collaboration”, evaluating the health of the relationship with regard to
communication, coordination, and management practices, with an improvement plan
presented to the Management Committee at the June and December meetings.
•Serves as Secretary to the Management Committee of the Collaboration, ensuring
timely delivery of agendas, taking meeting minutes with action items, and
scheduling all meetings.
•Responsibility for hiring of seconded employees and for establishing a
collaborative and efficient process for such hiring as an active member of the
Talent Development and Culture Committee.
•Responsibility for all billing between TOTAL and AMYRIS related to TOTAL
Secondees.










8



--------------------------------------------------------------------------------




•Responsibility for active involvement in the performance review of all
Secondees through direct interaction with the line manager responsible.
•Responsibility in coaching and facilitating the fulfillment of duties and
responsibilities of Secondees at management/coordination positions through
direct interaction with the line manager responsible and/or the President of
R&D.
•Should the Biofene Management Committee choose to sponsor external research
activities in support of the program, the Alliance Manager will serve as
coordinator of these activities in all aspects- technical, financial, and legal.


Research Strategy development and execution
•Together with the research leadership, contribute to the annual definition and
implementation of a research roadmap to include long term (~ [*]) and short term
(~ [*]) planning to support technology and product strategies
•Undertake assessment of research strengths, weaknesses, opportunities and
threats and develop recommendation of strategy for research including assessment
of internal and external priorities, partnerships and working models
•Contribute to the implementation plan for research strategy


Coaching and team building:
•Serve as a partner, coach, mentor, and sounding board for research managers
•Encourage a continuous drive for innovation by fostering creativity,
risk-taking and engagement with the external technical community
•Foster teamwork, trust and efficient communication within and between project
teams
•Eliminate informational or organizational barriers between projects


Contribution to AMYRIS committees: Biofene Steering Committee and Manufacturing
Committee


[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.












9



--------------------------------------------------------------------------------




Exhibit D
Transparency


AMYRIS will provide to TOTAL information and means to get such information as
follows:
§    TOTAL to get access to all information (including results) related to
Biofene Development Project in full transparency
§    AMYRIS to share all the internal reports related to Biofene Development
Project with TOTAL
§    AMYRIS to give access to all AMYRIS internal meetings related to Biofene
Development Project, through the invitation of TOTAL Secondees.
For such purpose, AMYRIS will give access to existing material and TOTAL
Secondees will be responsible for any reformatting and distribution to TOTAL of
material.






































1



--------------------------------------------------------------------------------




Exhibit E
Activities of Biojet Development Program before September 30, 2012


The activities of the Biojet Development Program will focus on delivering a
report by August 5, 2012 including:
[*]
Based on this report, the Joint Steering Committee and the Management Committee
will decide on the way forward based on:
o    Technical review of the report
o    Patentability review




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


































































1

